Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the response to election filed on 12/04/2020. Claims 1-18 and 29 have been elected for examination; claims 19-28 are withdrawn from examination. 
 
Election/Restrictions
In the response to election filed 12/03/2020, the applicant elected group I (claims 1-18 and 29) with travers and withdraw the non-elected claims of Group II (claims 19-28).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 5, 10, 13, 14 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnsen et al US (US pub. NO 2018/0309587 A1).

Regarding claim 14, Johnsen discloses “a processor configured to access addresses of egress routers for a multicast flow that are partitioned into local addresses of egress routers in the first domain and external addresses of egress routers in a second domain of the network” (see Johnsen figure 2; shows partitions, each partition is interpreted to have routers in different domains; ¶s 0436 and figs 45 explains having access to subnet).  Moreover, Johnsen discloses the limitation of “and prepend an explicit multicast route (EMR) to a packet in the  provide explicit multicast local identifier (MLID) assignment for per partition); “and a transmitter configured to unicast the first EMR packet to an advertising border router (ABR) that conveys the multicast flow from the first domain to the second domain” (see Johnsen ¶ 0355, ¶ 0451);     

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Johnsen further discloses “wherein the processor is configured to determine whether the router is an egress router for the multicast flow, and wherein the transmitter is configured to transmit at least one local copy of the packet to at least one local area network (LAN) in response to determining that the router is an egress router for the multicast flow”; (see Johnsen ¶ 0102).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Johnsen further discloses “wherein the processor is configured to encapsulate the first EMIR packet in a tunnel header, and wherein the transmitter is configured to unicast the encapsulated first EMIR packet by tunneling the encapsulated first EMR packet to the ABR”; (see Johnsen ¶ 0298).

Claims 10, 13, 14 are the method claims corresponding to the router claims 1, 4, 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 4, 5.  Claims 10, 13, 14 are rejected under the same rational as claims 1, 4, 5.

Claim 29 is the apparatus claim corresponding to the router claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1. Claim 29 is rejected under the same rational as claim 1.

Allowable Subject Matter
Claims 2, 3, 6-9, 11, 12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHALED M KASSIM/Primary Examiner, Art Unit 2468